         Case 1:19-mc-00545-JMF Document 95 Filed 07/29/20 Page 1 of 2




                                         July 28, 2020
                                        Application GRANTED. The Clerk of Court is directed to

Filed electronically on ECF             terminate ECF No. 94. SO ORDERED.
Honorable Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007                                            July 29, 2020

                   In re Tianrui (International) Holding Company Limited,
                               No. 19-mc-545 (S.D.N.Y.) (JMF)
   (Letter Motion to Seal and for Leave to Re-file Grossman Declaration, Ex. C (DE#93-11))


Dear Judge Furman:

       We write on behalf of Tianrui (International) Holding Company Limited (“Applicant”) in
this matter.

       We write to request that the Court enter an order (1) formally sealing Exhibit C of the
Grossman Declaration, Copy of the Bond Subscription (DE#93-11) (“Exhibit C”), and (2)
granting Applicant leave to re-file a redacted version in accordance with ECF Rules 21.3 and
21.7.

       CSC’s counsel has advised that Exhibit C includes bank account information for CSC,
and has requested that Applicant take action to redact this information.

        CSC filed Exhibit C, along with every other bond subscription agreement, without any
redaction in the Cayman Petition proceeding on pages 341 through 758 of Exhibit WLL-2 to the
Second Affirmation of Wu Ling-Ling, sworn on October 9, 2018, making such documents
publicly available in The Cayman Islands. Applicant referenced this fact in footnote 24 of
Applicant’s Consolidated Memorandum of Law filed July 17, 2020 (DE#92). Accordingly,
Applicant believes Exhibit C to be exempt from the redaction requirement pursuant to Federal
Rule of Civil Procedure 5.2(b)(4) because it is part of the record of the Grand Court of the
Cayman Islands without redaction.

        Nonetheless, Applicant does not object to the redaction requested and has taken steps in
good faith to correct the inadvertent disclosure in this Court. Applicant has already obtained a
temporary seal pursuant to ECF Rule 21.7(a), and seeks through this letter motion an order to
seal Exhibit C in accordance with 21.7(b), as well as leave to re-file the exhibit pursuant to
21.7(c). Attached hereto as Exhibit 1 is the redacted version that will be re-filed should the
Court enter an order granting the requested relief.


                                       SEQUOR LAW, P.A.
         Case 1:19-mc-00545-JMF Document 95 Filed 07/29/20 Page 2 of 2




       Accordingly, Applicant respectfully requests that the Court enter an order (i) sealing
Exhibit C containing inadvertent disclosure of CSC’s bank account information, and (ii) granting
Applicant leave to re-file a redacted version in accordance with ECF Rule 21.7.

                                                   Respectfully submitted,


                                                   /s/ Gregory S. Grossman
                                                   Gregory S. Grossman, Esq.
CC: All Counsel of Record (via CM/ECF)




                                               2
